       Case 2:20-cr-00021-DPM Document 5 Filed 09/29/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

UNITEDSTATESOFAMEfilCA                                       PLAINTIFF

v.                       No. 2:20-cr-21-DPM

DEVETRICK JOHNSON                                          DEFENDANT

                                ORDER
     Motion, Doc. 4, granted.       The Information against Devetrick
Johnson is dismissed without prejudice.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
